
	

113 HR 4947 IH: Ozone Regulatory Delay and Extension of Assessment Length Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4947
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Salmon (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to delay the review and revision of the national ambient air quality
			 standards for ozone.
	
	
		1.Short titleThis Act may be cited as the Ozone Regulatory Delay and Extension of Assessment Length Act of 2014 or the ORDEAL Act of 2014.
		2.National ambient air quality standardsSection 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) is amended—
			(1)in paragraph (1)—
				(A)in the first sentence, by striking (d)(1) Not later than December 31, 1980, and at five-year intervals and inserting the following:
					
						(d)Review and revision of criteria and standards; independent scientific review committee;
			 appointment; advisory functions
							(1)Review and revision of criteria and standards
								(A)In generalExcept as provided in subparagraph (C), not later than December 31, 1980, and at 10-year intervals;
				(B)in the second sentence, by striking The Administrator and inserting the following:
					
						(B)Early and frequent review and revisionExcept with respect to any national ambient air quality standard promulgated under this section for
			 ozone concentrations, the Administrator; and
				(C)by adding at the end the following:
					
						(C)National ambient air quality standards for ozone concentrationsNot earlier than February 1, 2018, but not later than December 31, 2018, and at 10-year intervals
			 thereafter, the Administrator shall, with respect to national ambient air
			 quality standards for ozone concentrations—
							(i)complete a thorough review of any standard promulgated under this section; and
							(ii)make revisions to the standards described in clause (i) and promulgate new standards as may be
			 appropriate in accordance with section 108 and subsection (b).; and
				(2)in paragraph (2)(B)—
				(A)by striking (B) Not later than January 1, 1980, and at five-year intervals and inserting the following:
					
						(B)Review
							(i)In generalExcept as provided in clause (ii), not later than January 1, 1980, and at 10-year intervals; and
				(B)by adding at the end the following:
					
						(ii)National ambient air quality standards for ozone concentrationsNot earlier than February 1, 2018, and at 10-year intervals thereafter, the committee referred to
			 in subparagraph (A) shall, with respect to national ambient air quality
			 standards for ozone concentrations—
							(I)complete a review of any standard promulgated under this section; and
							(II)recommend to the Administrator any new standard and any revision to the standards described in
			 subclause (I) as may be appropriate under section 108 and subsection (b)..
				
